Case 19-14375-JDW   Doc 12    Filed 11/06/19 Entered 11/06/19 12:14:02   Desc Main
                             Document      Page 1 of 11
Case 19-14375-JDW   Doc 12    Filed 11/06/19 Entered 11/06/19 12:14:02   Desc Main
                             Document      Page 2 of 11
Case 19-14375-JDW   Doc 12    Filed 11/06/19 Entered 11/06/19 12:14:02   Desc Main
                             Document      Page 3 of 11
Case 19-14375-JDW   Doc 12    Filed 11/06/19 Entered 11/06/19 12:14:02   Desc Main
                             Document      Page 4 of 11
Case 19-14375-JDW   Doc 12    Filed 11/06/19 Entered 11/06/19 12:14:02   Desc Main
                             Document      Page 5 of 11
Case 19-14375-JDW   Doc 12    Filed 11/06/19 Entered 11/06/19 12:14:02   Desc Main
                             Document      Page 6 of 11
Case 19-14375-JDW   Doc 12    Filed 11/06/19 Entered 11/06/19 12:14:02   Desc Main
                             Document      Page 7 of 11
Case 19-14375-JDW   Doc 12    Filed 11/06/19 Entered 11/06/19 12:14:02   Desc Main
                             Document      Page 8 of 11
Case 19-14375-JDW   Doc 12    Filed 11/06/19 Entered 11/06/19 12:14:02   Desc Main
                             Document      Page 9 of 11
Case 19-14375-JDW   Doc 12    Filed 11/06/19 Entered 11/06/19 12:14:02   Desc Main
                             Document     Page 10 of 11
Case 19-14375-JDW   Doc 12    Filed 11/06/19 Entered 11/06/19 12:14:02   Desc Main
                             Document     Page 11 of 11
